January 18, 1979. In the above cause, the motion of the defendant for release on bail pending appeal under V.R.A.P. 9(b) was heard by the undersigned Associate Justice. The defendant was represented by William A. Nelson, Esq., Appellate Defender. The State was represented by Gregory W. McNaughton, Esq., State’s Attorney, Washington County.
The defendant is presently in execution of a ten to thirty year sentence imposed after he was convicted of the crimes of burglary, larceny, and being a habitual offender. Upon consideration of the affidavits filed with the motion, the oral arguments of counsel, the defendant’s serious felony record, and his sentence, I do not find justification sufficient for the exercise of judicial discretion in favor of a release pending appeal. Motion denied.
Daley, J.